DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
Response to Arguments
Applicant’s amendments and remarks filed on June 9, 2021, with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections of claims 1-12 and 14-17 have been withdrawn. 
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach a cone crusher comprising a supporting device having an upper portion and a lower portion wherein the lower portion is transversely support by the main shaft via a lower radial supporting bearing and wherein the cone crusher includes a hydraulic oil channel arranged such that hydraulic oil can bypass the lower radial support bearing to reach the variable compression chamber.
Regarding claim 1, U.S. 8,240,587 B2 to Gunnarsson teaches a cone crusher (Figs. 1a+b; Col. 1, lines 12-26) comprising: a crushing head 22 being rotatably arranged about a substantially vertical main shaft 18 (Figs. 1a+b; Col. 3, lines 37-51 and Col. 4, lines 5-18) and on which crushing head 22 a first crushing liner 30 is mounted (Fig. 1a; Col. 3, line 52 through Col. 4, line. 4); 
a frame 16 on which a second crushing liner 32 is mounted, such that the first crushing liner 30 and the second crushing liner 32 together defines a crushing gap (Fig. 1a; Col. 3, line 52 through Col. 4, 
a supporting device (piston 36, supporting plate 37, and upper tube part 58) being arranged inside a cavity of said main shaft 18 (Figs. 1a+b; Col. 4, lines 31-62), said supporting device 36, 37, and 58 being arranged to support the crushing head 22 (Fig. 1a; Col. 4, lines 31-62), and to be displaceable along the shaft axis for adjusting the width of the crushing gap (Figs. 1a+b; Col. 4, lines 46-50; “[b]y displacement of the supporting piston 36 in the vertical direction… the desired width of the crushing gap 34 can be set”), 
wherein the supporting device has an upper portion (piston 36 and supporting plate 37) enclosed by the crushing head 22 (Fig. 1a; Col. 4, lines 31-62; the upper portion 36 and 37 of the supporting device is enclosed by the crusher head 22, i.e., the crusher head 22 closes in the piston 36 and supporting plate 37 by covering the top of the cavity of shaft 18 in which piston 36 and supporting plate 37 are positioned), said upper portion 36 and 37 being arranged to provide said support to the crushing head 22 (Figs. 1a+b; Col. 4, lines 31-62), and 
a lower portion 58 extending downwards within the cavity of the main shaft 18 (Figs. 1a+b; Col. 4, lines 31-62 and Col. 5, lines 40-44; “the upper tube part 58… is fixedly connected to the supporting plate 37”), wherein the upper portion 36 and 37 and the lower portion 58 have different outer dimensions as defined transverse to the shaft axis (Figs. 1a+b; as can be seen in Figs. 1a+b, the outer dimensions of the upper portion 36 and 37 and the lower portion 58 are different as defined transverse to the shaft axis), such that a pressure-active surface is formed at a transition between the upper portion and the lower portion so as to form a variable-volume compression chamber 45 within the cavity below said pressure-active surface (Figs. 1a+b; Col. 4, lines 31-62; as best shown in Fig. 1b, the transition area between the upper 36 and 37 and lower 58 portions of supporting device creates a pressure active surface, i.e., the bottom surface of supporting plate 37, below which the variable-volume pressure chamber 45 is formed within the cavity of shaft 18), 
wherein the supporting device is transversely supported within the cavity at least at an upper support position at which the upper portion is transversely supported by the main shaft (as best shown in Fig. 1b, the upper portion 36 and 37 of the supporting device is transversely supported in the cavity by the main shaft 18 at least via friction), and at a lower support position at which the lower portion is transversely supported by the main shaft (Col. 4, lines 37-44 and Col. 6, lines 9-14; Figs. 1a+b; the lower support portion 58 is transversely supported by the main shaft 18 in the high-pressure oil line 47 by creating a pressure transversely on the tube part 58 via the oil in the line 47 being pressed towards the tube 58 due to the oil being constrained and directed by the inner walls of shaft 18 that define line 47).
However, Gunnarsson fails to explicitly teach the lower portion is supported by the main shaft via a lower radial bearing and a hydraulic oil channel arranged such that hydraulic oil can bypass the lower radial supporting bearing to reach the variable compression chamber.
U.S. 3,417,932 to Patterson teaches a cone crusher (Fig. 1) wherein a support device 20 is supported by the main shaft via radial support bearings 27 (Fig. 1; Col. 2, Lns. 49-69 and Col. 3, Lns. 65-69), however Patterson fails to explicitly teach a hydraulic oil channel arranged such that hydraulic oil can bypass the lower radial support bearing to reach the variable compression chamber.
U.S. 2015/0202629 A1 to Aberg teaches a cone crusher having a supporting device 20, a variable compression chamber 32 that exerts pressure on the supporting device 20, and a hydraulic oil channel supplying the chamber 32 (Fig. 1; Para. [0037]), however the main shaft does not support the supporting device via a radial bearing and the hydraulic oil channel does not bypass the lower radial support bearing to reach the variable compression chamber. 
Claims 2-19 depend from claim 1 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725